DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s response of  12/14/2020 is acknowledged. Claims 1, 6-7 have been amended and claim 5 has been cancelled. Pending elected claims 1-2, 4, 6-11 and 15-16 are addressed in the office action.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

This application currently names joint inventors.  In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a). 

Rejection of claims 1-2, 4-11, 15-16 are rejected under 35 U.S.C. 103(a) for being unpatentable over IDS reference to Sanchez, in view of Guissepin  have been withdrawn based on applicant’s amendments to claims 1 and 6-7.

Claims 1-2, 4, 6-11, 15-16 are rejected under 35 U.S.C. 103(a) as being unpatentable over IDS reference to Sanchez et al (US 20100196575A1), hereinafter Sanchez, in view of Carpenter et al. (US 5807601), hereinafter Carpenter and Guissepin  et al.  (US 20100040591A1), hereinafter Guisseppin.


Regarding claims 1-2, Sanchez teaches cheese analogue (abstract and para 8, 19-20 a molded, pressed, low animal fat substitute cheese composition comprising a vegetable protein material, a vegetable oil triglyceride is taught), comprising water (moisture in abstract and para 11), a waxy root or tuber starch comprising at least 90 wt. % amylopectin (see para 85 and 86 where root and tuber starches that including waxy and low amylose /high amylopectin starches with less than 10% amylose content, i.e., at least 90% amylopectin are taught),  and a fat component (Abstract, para 51, 64).

Regarding the amendment to claim 1 limiting the “the quantity of starch is 10-24 weight.% of the total composition”, Sanchez teaches cheese type product with components including starches and food grade thickeners and hydrocolloids. Sanchez teaches that starch component can vary from 0.1 to 5% by weight of the composition (para 84-88 and specifically in para 87), which is less than the claimed range of 10-24% starch. However, the cheese composition of Sanchez further includes additional amount of hydrocolloids (Para 65-67), wherein “the hydrocolloid(s) may be present in the low animal fat cheese composition in an amount of between about 0.01% by weight to about 10% or more by weight of the composition” (Para 67). Prior art to Sanchez also defines hydrocolloid component to include “any hydrocolloid or other food grade thickeners, any or all of which will hereinafter be referred to as "hydrocolloids."” (Para 65), and since starches are known to be capable of thickening foods, therefore, additional starches can be included in an amount of up to 10% by weight of the composition without altering the principle of operation of Sanchez. Thus, the total amount of Starches and thickeners as taught by Sanchez varies from 1.01 % to 15% by weight of the total cheese composition, which falls in the claimed range of the invention.  

Assuming that the only starch taught by Sanchez is in para 84-88 in an amount of 1-5% by weight of the total composition. At the time of effective filing date of the invention cheese analogs or imitation cheese products comprising the amount of starch in the range as claimed were known in the art as taught by Carpenter (Column 4, lines 12-16 and 20-24, where the starch amount can be up to 30%, preferably 15-20% by weight of the cheese composition), which falls in applicant’s claimed range. Carpenter is pertinent as prior art, as it is in the field of applicant’s endeavor and includes native starches from sources that include potato , i.e., tuber starch (Column 3, lines 24-27). Carpenter also teaches of the conventionality of modifying the amount of starch component in the cheese analog product “The amount of starch used in the imitation cheese of the present invention will depend on the functional characteristics 

Regarding the limitation that protein is potato protein, Sanchez para 13, 29, 31 teaches vegetable protein, and in claim 3 teaches potato as source of vegetable protein but is silent regarding potato protein being “native potato protein” as claimed. However, availability and use of “native potato protein” in foods was known in the art as taught by Guisseppin (see abstract, para 1, 16-17, 33) and specific utility in food such as cheese analogs (see para 70 of Guisseppin) Since Sanchez recognized potato as source of protein (claim 3) and since native potato proteins were known to be used in foods including cheese analogs and having unique nutritional qualities (see para 1, 4-7, 16-17, 33 and specially para 70 of Guissepin). Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing date of the invention to include native potato protein as a source of vegetable protein. The ordinary artisan would have been motivated to modify Sanchez at least for the purpose of utilizing a vegetarian source of protein that has “unique nutritional qualities” including high lysine content as taught by Guisseppin in paras 4-7).

Regarding claim 4, Sanchez as applied to claim 1 teaches a cheese analogue according to claim 1, wherein the starch is a non-modified starch. 
 
Regarding claim 6, Sanchez in view of Carpenter and Guisseppin as applied to claim 1 teaches a cheese analogue according to claim 1, wherein the quantity of protein is 5-30% by weight which overlaps the claimed range of  0.5-8% by weight of the total composition (Sanchez para 48 teaches 5-30% by weight of soy protein). Regarding the type of protein see rejection of claim 1 in view of Guisseppin above
Regarding the overlapping of ranges between the invention and prior art composition it is noted that in the case where the claimed ranges "overlap or lie inside the ranges disclosed by the prior art" a prima facie case of obviousness exists (In re Wetheim, 541 F2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990)). 

Regarding claim 7, Sanchez in view of Carpenter and Guisseppin as applied to claim 1 as applied to claim 1 teaches a cheese analogue according to claim 1, wherein the quantity of the fat component is10-30% , which overlaps the claimed range of 15-35% by weight of the total composition (See Sanchez, Para 64 where fat/oil content 10-30% by weight basedon the total composition is taught).Regarding the overlapping of ranges between the invention and prior art composition it is noted that in the case where 

Regarding claim 8, Sanchez as applied to claim 1 teaches a cheese analogue according to claim 1, wherein the fat component is a plant-derived fat or oil (para 64, vegetable oil). 
 
Regarding claim 9, Sanchez as applied to claim 1 teaches a cheese analogue according to claim 1, wherein the cheese further comprises one or more of a suitable colorant, odor and/or flavor (abstract, para 31, 78, 80 flavorant) 
 
Regarding claim 10, Sanchez as applied to claim 1 teaches a cheese analogue cheese analogue according to claim 1, wherein the cheese further comprises a milk-derived protein source, such as casein or whey. (para 27)
 
Regarding claim 11, Sanchez as applied to claim 1 teaches a cheese analogue according to claim 1, wherein the cheese analogue is a vegan cheese analogue comprising only plant-derived components. (para 27 where casein and milk proteins are less than 5% and para 31 says dairy protein is optional, i.e., the product can be vegan). 

Regarding claim 15-16 Sanchez as applied to claim 1 teaches a cheese analogue 15-16.  A food product according to claim 15, wherein the food product is pizza, pasta, lasagna, croque monsieur, cheese burger, gratin, fondue, hot dog, waffle, sandwich, wrap, baked cheese, tortilla chip or cheese sauce (Para 30 pizza cheese and snack cheese is taught where pizza is a food consumed hot).

Response to Arguments
Applicant’s arguments with respect to amended claim(s) 1-2, 4, 6-11 and 15-16 have been considered but are moot because the new ground of rejection does not rely on the combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


On page 5, para 2 of applicant response of 12/14/2020, applicant argues against Sanchez and alleges that “a person having skill in the art would not have looked toward Sanchez, et al.” because “ In table 1, the meltability attained in Sanchez, et al. does not reach the meltability of the control, which is a 100% dairy cheddar cheese “ Thus, the meltability in Sanchez, et al. is less than the meltability of dairy-based cheese. This argument is not persuasive.In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., the meltability in Sanchez, et al less than the meltability of dairy-based cheese) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

On page 5, para 3 of applicant response of 12/14/2020, applicant finds Giusseppin. Not suitable as prior art as “silent on the quantity of starch in any such cream cheese, let alone that a quantity of 10-24 wt.% of a waxy root or tuber starch”. This argument is not persuasive.In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). In the instant case Giusseppin is relied upon to show that native potato proteins were known to be included in foods, such as dairy products, ice creams, bakery products etc., in the art at the time of the effective filing date of the invention (Para 54 of Giusseppin). Regarding the limitation of percent of waxy tuber starch in  “amount of 10-24 percent by weight based on the total composition has been incorporated in claim 1 in the current amendment. This limitation has been addressed by Sanchez in view of Carpenter above. 
Further, in response to applicant's argument that Giusseppin does not teach starch or the amount of starch as claimed, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).

Applicant’s amendment of 12/14/2020 including the limitation of proportion of waxy tuber starch as recited in its current form on claim 1  “amount of 10-24 percent by weight based on the total composition”  differs in scope from the version previously recited in dependent claim 5. Incorporation of modified version of limitation previously recited in dependent claim 5 now in the independent claim 1 

Claims 1-2, 4, 6-11 and 15-16 are rejected.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JYOTI CHAWLA whose telephone number is (571)272-8212.  The examiner can normally be reached on M-F 9:30- 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on 571-270-3475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 

/JYOTI CHAWLA/Primary Examiner, Art Unit 1792